Citation Nr: 1743684	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-24 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left knee, status post fibular head fracture and arthroscopy (hereinafter referred to as a left knee disability based on limitation of motion). 

2. Entitlement to an initial rating in excess of 10 percent for instability of the lateral collateral ligament of left knee associated with left knee, status post fibular head fracture and arthroscopy (hereinafter referred to as a left knee disability based on instability).

3. Entitlement to an initial compensable disability rating for left knee scar associated with left knee, status post fibular head fracture and arthroscopy (hereinafter referred to as a left knee scar).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1974 to September 1978 and from November 1978 to September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012, and March 2013 rating decisions of the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2016, the Board remanded the appeal to the Agency of Original Jurisdiction for additional development and consideration.  The file is again before the Board. 

In May 2016, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's left knee disability does not result in flexion functionally limited to 45 degrees or less; extension functionally limited to 10 degrees or more; ankylosis; moderate recurrent subluxation or moderate lateral instability; dislocated or removed meniscus causing locking; an impairment of the tibia and fibula; or genu recurvatum.
 
2.  The Veteran's linear left knee scars do not result in any limitation of function, and they are not deep, painful, large (over 929 sq. cm), or unstable.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a left knee disability based on limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2016).

2. The criteria for a disability rating in excess of 10 percent for a left knee disability based on instability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5257 (2016).

3. The criteria for a compensable disability rating for a left knee scar have not been met. U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.7, 4.118, Diagnostic Codes 7801-7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claim decided herein, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All service treatment records, VA treatment records, and private medical treatment records identified by the Veteran have been obtained.  Additionally, the Veteran testified at a hearing before the Board and a transcript of the hearing is of record. 

The Veteran was also provided with several VA examinations, and neither the Veteran, nor his representative, has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In August 2005, the Veteran initially filed for service connection for a left knee disability.  Service connection was eventually granted by a rating decision in 2008, with an effective date as of the date the claim was received.  The Veteran was assigned a 10 percent rating based on limitation of motion (Diagnostic Code 5260-5261) with a total temporary rating assigned for March 17, 2006, through the end of April 2006, returning to a 10 percent rating as of May 1, 2006.  The Veteran appealed the rating that was assigned.  The Veteran initially filed a notice of disagreement with the rating that was assigned, but an appeal to the Board was never perfected.  The Veteran was informed that his substantive appeal was untimely, but he never filed any disagreement with that decision.

In a June 2012 rating decision, a separate 10 percent rating was assigned for instability under Diagnostic Code 5257, effective February 17, 2010.  This appeal ensued.  
  
Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees warrants a noncompensable rating.  Flexion of the leg limited to 45 degrees warrants a 10 percent rating.  Flexion of the leg limited to 30 degrees warrants a 20 percent rating.  Flexion of the leg limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees warrants a noncompensable rating.  Extension of the leg limited to 10 degrees warrants a 10 percent rating.  Extension of the leg limited to 15 degrees warrants a 20 percent rating.  Extension of the leg limited to 20 degrees warrants a 30 percent rating.  Extension of the leg limited to 30 degrees warrants a 40 percent rating.  Extension of the leg limited to 45 degrees warrants a 50 rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71 (2016).  Normal extension and flexion of the knee is from 0 to 140 degrees. 

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and  Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint, but separate compensable pathology must be shown. VAOGCPREC 9-2004.

Regarding joint instability, under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  Id.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  Id.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 for ankylosis, Diagnostic Codes 5258 and 5259 for symptomatic dislocation or removal of semilunar cartilage (synonymous with the meniscus), Diagnostic Code 5262 for impairment of tibia and fibula, and Diagnostic Code 5263 for genu recurvatum.  Those conditions are not shown on examination, or in the medical evidence of record, and the Board finds that application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

At a February 2010 VA examination, the Veteran complained of constant lateral and medial left knee pain - aching, burning, and sharp in nature - of 8-9/10 intensity that worsened with walking stairs, kneeling, and standing more than one hour.  The Veteran stated that the left knee buckled two-to-three times a day.  He wore a knee splint, but he denied taking any pain medication.  

On physical examination, the examiner noted that the anterior and posterior cruciate ligaments stability test of the left knee was within normal limits. The medial and lateral collateral ligaments stability test of the left knee, however, was abnormal with slight instability. The medial and lateral meniscus test of the left knee was within normal limits. There was no subluxation of the left knee.  Multiple X-ray views of the left knee showed no evidence of fracture or other significant bone, joint, or soft tissue abnormality.
 
At a January 2013 VA examination, the Veteran stated his left knee condition had worsened over time.  He reported that flare-ups gave him trouble with prolonged walking, standing, and bending.  The Veteran reported that his knee would occasionally give way.  

On physical examination, left knee range of motion measurements were as follows: flexion was limited to 40 degrees, where painful motion began, while his extension was normal.  There was noted tenderness or pain to palpation for the left knee.  Left knee strength on flexion extension was normal (5/5).  The examiner noted that there was no additional loss of range of motion due to pain on repetitive-use testing.  The Veteran did, however, have functional loss and/or functional impairment of the left knee after repetitive-use testing, manifesting as less movement than normal and pain on movement.  There was no anterior, posterior, or medial-lateral instability of the left knee.  The examiner found no evidence or history of recurrent patellar subluxation or dislocation of the knee.  The Veteran was not noted to use any assistive devices to aid with locomotion.  X-rays were taken and compared with the February 2010 studies.  No fracture or effusion was found and the examiner stated that no degenerative change or interval change was noted in the left knee upon review of the X-rays.  The examiner stated that the Veteran's left knee condition was impacting his ability to work by limiting his ability to bend, squat, and kneel and by making him unable to walk or stand for prolonged periods.

At a November 2016 VA examination, the Veteran reported flare-ups described as worsening of chronic pain with use, including walking and standing.  He described the functional impairment experienced by his left knee pain as limiting his walking to less than 0.25 mile, standing to less than 15 minutes, and sitting to less than 20 minutes.  The Veteran reported that he constantly used a left knee brace and occasionally used a cane to assist with locomotion.

On physical examination, the Veteran's left knee had extension restricted to 5 degrees, and flexion restricted to 70 degrees.  The Veteran was experiencing pain on examination throughout both flexion and extension of his left knee.  The Veteran had moderate generalized pain throughout the left knee.  The examiner noted that the limited range of motion of the Veteran's left knee contributed to a functional loss by causing him to have trouble kneeling, squatting, using stairs, ladders, crawling, crouching, and walking.  The Veteran experienced pain on both flexion and extension, moderate generalized pain throughout the knee, pain with weight bearing, and crepitus.  The examiner noted that there was no additional loss of range of motion due to pain on repetitive-use testing.  The examination was not conducted immediately after repetitive use over time, and the examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements of functional loss with repetitive use over time.  Further, pain, weakness, fatigability or incoordination were noted as not significantly limiting functional ability with repeated use over a period of time.  However, pain, weakness, fatigability or incoordination were noted as significantly limiting functional ability with flare ups due to pain.  Additional contributing factors of disability were indicated as swelling, disturbance of locomotion, interference with sitting, and interference with standing.  The Veteran's ability to perform occupational tasks was noted as being limited to sedentary occupations as he had to avoid crouching, kneeling, squatting, using stairs, and climbing ladders.  There was no evidence of pain with non-weight bearing use of the knee.  Passive range of motion was 5-70 degrees on the left knee and was accompanied by pain, which was evidenced by the Veteran's guarding.  The examiner's report noted no history of recurrent subluxation or recurrent effusion, and a history of slight lateral instability in the left knee.  Left knee strength on flexion and extension was normal (5/5) and there was no muscle atrophy.  On examination, although the examiner indicated that no joint instability was found, the report affirmatively indicated that there was, in fact, 1+ (0-5 millimeters) of lateral instability.  This was explained as "slight" lateral instability.  There was no anterior, posterior, or medial instability noted.  

Also of record are VA outpatient treatment records from 2013, which showed visits for left knee pain.  These records provide no indication that the Veteran's left knee symptomatology is worse than what is reflected in the VA examination reports of record.

Also of record are private outpatient treatment records submitted by the Veteran from Group Health.  A letter from T.C., M.D., of Group Health dated October 2012 stated that the Veteran was under his care and had osteoarthritis in the left knee and pain with range of motion.

A Disability Benefits Questionnaire (DBQ) was completed by T.C., M.D. of Group Health, dated November 2012.  On examination, The Veteran reported that his symptoms were productive of pain upon using stairs or bending, and it caused him to be slower at work.  He regularly wore a knee brace to assist with walking.  He had no reported flare-ups that impacted the function of his left knee.

On physical examination, the Veteran's left knee had flexion limited to 60 degrees, where painful motion began, and no limitation or pain on extension.  There was no change to his range of motion after repetitive movements.  There was noted tenderness or pain to palpation for the left knee.  Left knee strength on flexion was reduced to 2/5 and on extension to 3/5.  The examiner noted that there was no additional loss of range of motion due to pain on repetitive use and no functional loss and/or functional impairment of the knee.  The examiner noted that there was slight evidence or history of recurrent patellar subluxation or dislocation of the Veteran's left knee, but also noted that there was no X-ray evidence of patellar subluxation of the Veteran's left knee.  On examination of the left knee, there was 1+ (0-5 millimeters) of anterior, posterior, and medial-lateral instability.  

In a written lay statement dated December 2012, the Veteran's supervisor stated that the Veteran's left leg issues were impacting his work by causing him to have absences and to take longer to complete tasks, although his work quality was not affected.  

In another written lay statement, also dated December 2012, the Veteran's spouse stated that the Veteran's complaints of knee pain had gotten worse throughout 2012 and the pain was impacting his ability to walk and do other duties at home, and worsened with prolonged walking.   

The Veteran testified before the undersigned Veteran's Law Judge in May 2016 that, in the past year, he had fallen four to five times due to his left knee suddenly buckling while walking.  It would take three to four minutes to get back up after falling.  He testified that he wears a knee brace daily, but doesn't use his cane much.  He asserted that if he sat down for a while, he would need assistance getting back up, adding that his altered gait had gotten worse over time.  He testified that his knee instability and pain has gotten worse since his 2013 VA examination.  He stated his knee had grown weaker and tended to go out more, but he was generally able to catch himself before falling to the ground.  He also testified that he has had to call in sick to work because of pain in his left knee.  He can't walk without pain in his knee and the pain is constant.  He avoids inclines and stairs because of his knee pain.  He tries to stay off the knee as much as possible, and has to bend sideways or at the waist to reach the ground to avoid using his knee.  The Veteran testified that he has to take Aleve and Tylenol daily for pain.  

In view of the above, the Board finds that the Veteran's left knee disability due to limitation of motion fluctuated throughout the period on appeal, but was consistently rated appropriately at 10 percent, as range of motion testing never showed that the criteria for a 20 percent disability rating were met.  The DBQ submitted in December 2012 showed that the Veteran did not meet the criteria for a compensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261.  

The Veteran was noted as demonstrating flexion of his left knee to 60 degrees, well in excess of 45 degrees, which is required for a 10 percent rating under Diagnostic Code 5260.  Additionally, the Veteran was noted as having no limitation in extension of his left knee, so did not meet the 10 degree limitation of extension requirement for a 10 percent rating under Diagnostic Code 5261.  However, pursuant to 38 C.F.R. § 4.59, because the Veteran was noted as experiencing pain in his left knee on flexion, he was entitled to at least the minimum compensable rating for his left knee, which is 10 percent.  

At the January 2013 VA examination, the Veteran was noted as demonstrating flexion of his left knee to 40 degrees, which was where painful motion began.  His 40 degree limitation in left knee flexion met the criteria for a 10 percent rating under Diagnostic Code 5260, but exceeded the 30 degree limitation for a 20 percent rating.  As such, the Veteran did not meet the criteria for a 20 percent rating under Diagnostic Code 5260.  Additionally, the Veteran did not experience any limitation of extension of his left knee, so he did not meet the criteria for a 10 percent rating under Diagnostic Code 5261.  

The Veteran's left knee conditions were most recently evaluated at the November 2016 VA examination.  The Veteran demonstrated left knee extension limited to 5 degrees, and left knee flexion limited to 70 degrees.  The Veteran was experiencing pain throughout both flexion and extension of his left knee.  His extension limitation of 5 degrees is less than 10 degrees, which is required for a 10 percent rating under Diagnostic Code 5261.  His flexion limitation of 70 degrees is well in excess of 45 degrees, which is required for a 10 percent rating under Diagnostic Code 5260.  Therefore, these limitations do not entitle him to a compensable rating under Diagnostic Code 5260 or 5261 based on limitation of motion alone.  

However, as explained above, because the Veteran is experiencing painful motion in the left knee on extension and flexion, he is entitled to a 10 percent rating, the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board notes that while separate ratings for limitation of flexion and extension can be given to the same joint, the Veteran never demonstrated sufficient limitation of motion on any range of motion test to support separate compensable ratings under Diagnostic Codes 5260 and 5261, and, thus, is not now or during any prior time in the appeal period entitled to separate compensable ratings for limitation and flexion.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005) (in which VA's General Counsel determined that separate disability ratings could be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint).  

However, the Board's analysis is not yet complete.  With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board must consider whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under Diagnostic Codes 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

The Board has considered the Veteran's statements, his spouse's statements, and his employer's statements about his left knee pain and functional impairment having increased.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  The Veteran is competent to report his left knee symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Likewise, the Veteran's spouse and supervisor are competent to report the Veteran's left knee symptoms that are observable through their senses.  Id.  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an increased evaluation.  

However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's, his spouse's, or his supervisor's assessments of the severity of his disability.  

Here, the Veteran has shown and attested to pain and functional limitation in his left knee.  However, repetitive motion testing was not shown to cause additional limitation of motion.  Moreover, pain was not shown to occur prior to the stopping points for range of motion with regard to either flexion or extension. 

The demonstrated functional limitations of motion do not approximate ranges which are required for higher than a 10 percent rating for limitation of motion for the left knee at any time during the appeal period.  As stated above, the Veteran does not currently meet the criteria for a compensable rating under Diagnostic Code 5261 or 5260, and his functional limitations do not limit his motion to compensable degrees.  Regarding limitation of motion for the left knee, the Veteran is currently only entitled to a compensable rating under 38 C.F.R. § 4.59, which allows for a 10 percent rating based on pain on motion when limited ranges of motion do not reach the compensable schedular ratings.  

Regarding the Veteran's left knee instability, the Board finds that an evaluation in excess of 10 percent is not warranted for left knee instability.  The July 2009, January 2013, and May 2016 VA examination reports all show that the Veteran's left knee was not found to be productive of any moderate instability.  Whenever stability testing resulted in instability, the instability was consistently measured in the minimum level (1+) of instability possible (on a scale of 1+ to 3+, where 1+ represents the minimum instability level and 3+ represents the maximum).   The instability was described as slight which would be comparable to mild. 

Regarding the Veteran's left knee instability, the Board has considered the Veteran's statements that he should be entitled to an increased rating for his left knee instability, to include his reported symptomatology in his February 2010, January 2013, and November 2016 VA examinations, as well as in the November 2012 Disability Benefits Questionnaire, and May 2016 Board hearing testimony.  The Board acknowledges that the Veteran is competent to report his left knee symptoms, as these observations come to him through his senses.  Layno, 6 Vet. App. at 469.  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an increased evaluation.  

However, as discussed above, disability ratings are made by the application of a schedule of ratings, which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  

The criteria under Diagnostic Code 5257 require "moderate" subluxation or instability for a 20 percent rating to be assigned.  Words such as mild, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.
 
Here, there have not been any clinical findings of subluxation and instability has never been moderate upon clinical examination.  Despite the Veteran's testimony about his left knee giving out more than it used to give out, and the fact that he uses a knee brace daily, the medical evidence does not show an increase in left knee instability sufficient to warrant an increased rating under Diagnostic Code 5257.  

Accordingly, the Board finds that the criteria for an evaluation rating in excess of 10 percent under Diagnostic Code 5257 have not been met, and the claim must be denied.  In making this determination, the Board finds that since Diagnostic Code 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In deciding the Veteran's left knee limitation of motion and instability claims, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007) as to whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  The evidence of record from the day the Veteran filed the claims to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  While the compensable Diagnostic Codes may have changed from time to time regarding the Veteran's limitation of motion, the amounts of the ratings were consistent and correct.  

Disability Evaluation of Left Knee Scar 

The Veteran contends that he is entitled to a compensable disability rating for left knee surgical scars.  Currently, his left knee scars are rated as noncompensable under Diagnostic Code 7805.  The Board will consider assigning a rating under any Diagnostic Code for scars, which includes Diagnostic Codes 7801-7805.

Burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear are rated under 38 C.F.R. § 4.118, Diagnostic Code 7801.  A 10 percent rating is warranted for scars that are at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating is warranted for scars that are at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating is warranted for scars that are at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters). A 40 percent rating is warranted for scars that are 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2016).  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2016).

A 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear that are at least 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2016).  If multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2) (2016).

Unstable or painful scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  A 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A maximum 30 percent rating is warranted for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

Other scars (including linear scars) and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the rating of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).

The November 2016 VA examination noted three post-surgical linear scars, one located on the Veteran's anterior left knee, and two on his lateral left knee, all measuring 0.5 cm x 0.5 cm.  In the November 2012 Disability Benefits Questionnaire and  November 2016 and January 2013 VA examination reports, the Veteran's scars were consistently noted as not being painful or unstable, and not covering a total area equal to or greater than 39 square cm. (6 square inches).  Thus, his left knee scars do not warrant a compensable, 10 percent rating under the scar rating criteria at 38 C.F.R. § 4.118, as the scars:  (1) are not deep and nonlinear and do not cover an area of at least 6 square inches (39 sq. cm.) (Diagnostic Code 7801); (2) are not superficial (meaning that they are not associated with underlying soft tissue damage) and nonlinear and covering an area of at least 144 square inches (929 sq. cm), (Diagnostic Code 7802); and (3) are not unstable or painful (Diagnostic Code 7804).  There are also no relevant lay statements to consider.  Thus, the Veteran does not warrant a compensable rating for the left knee surgical scars.


ORDER

An increased rating in excess of 10 percent for a left knee disability based on limitation of motion is denied.

An increased rating in excess of 10 percent for a left knee disability based on instability is denied.

A compensable rating for a left knee scar is denied.




____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


